DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11 – 15 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/13/2022.

Status of the Claims
Claims 1 – 10, 16 – 17, 19 – 21, 25, and 27 have been cancelled. Claims 11, 13, 22 – 23, and 26 have been amended. Claims 12, 14 – 15, 18, 24, and 28 are as previously presented. Claims 29 – 38 are new. Claims 11 – 15 and 18 are withdrawn. Therefore, claims 22 – 24, 26, and 28 – 38 are currently pending and have been considered below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The independent claims (claims 22, 31, and 35) recite, “one or more passive, mechanical markings disposed on the surface” of the consumable component. The terms “passive” and “mechanical” are being interpreted as described in paragraph [0044] of Applicant’s specification: “the indicia are passive, mechanical indicia, insofar as "passive" indicates that the indicia do not emit any signals, store or transmit any electronic data, or otherwise perform any actions. Put another way, the indicia/markings are dumb (as opposed to being smart indicia that might interact with a computing device). Meanwhile, 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 

The table below compares claims of instant application 16/448,903 with claims of U.S. Patent 10,625,359. The underlined portions represent language common to both claims.
Instant Application 16/448,903
U.S. Patent 10,625,359
22. A consumable component that is removably coupleable to a plasma torch configured to determine that a consumable component installed therein is genuine, the consumable component comprising: a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to a manufacturer of the consumable component.
    21. A consumable component that is removably coupleable to a torch configured to automatically adjust operational parameters based on an identity of consumable components installed therein, the consumable component comprising: a surface that is optically viewable at an operative end of the torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to at least one of: an identity of the consumable component; an operational parameter associated with the consumable component; and a presence of the consumable component in a requisite location within the torch.
23. The consumable component of claim 22, wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch.
    22. The consumable component of claim 21, wherein the surface is a rear end wall of the consumable component.
24. The consumable component of claim 22, wherein the one or more passive, mechanical markings include a trademark identifying the manufacturer of the consumable component.
    23. The consumable component of claim 21, wherein the one or more passive, mechanical markings include a trademark identifying a manufacturer of the consumable component.	
26. The consumable component of claim 22, wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
21 ... the one or more passive, mechanical markings providing information relating to ... a presence of the consumable component in a requisite location within the torch.
29. The consumable component of claim 26, wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component.
21 ... the one or more passive, mechanical markings providing information relating to ... an operational parameter associated with the consumable component
31. A consumable component that is removably coupleable to a plasma torch configured to the consumable component comprising: a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to the operational parameter associated with the consumable component.
A consumable component that is removably coupleable to a torch configured to automatically the consumable component comprising: a surface that is optically viewable at an operative end of the torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to at least one of: an identity of the consumable component; an operational parameter associated with the consumable component; and a presence of the consumable component in a requisite location within the torch.
The consumable component of claim 31, wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch.
    22. The consumable component of claim 21, wherein the surface is a rear end wall of the consumable component.
33. The consumable component of claim 31, wherein the one or more passive, mechanical markings further comprise information relating to a manufacturer of the consumable component.
23. The consumable component of claim 21, wherein the one or more passive, mechanical markings include a trademark identifying a manufacturer of the consumable component.
34. The consumable component of claim 33, wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
21. ... the one or more passive, mechanical markings providing information relating to ... a presence of the consumable component in a requisite location within the torch.
35. A consumable component that is removably coupleable to a plasma torch configured to determine that a consumable component installed therein is disposed in a requisite location, the consumable component comprising: a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to a presence of the consumable component in the requisite location within the plasma torch.
    21. A consumable component that is removably coupleable to a torch configured to automatically adjust operational parameters based on an identity of consumable components installed therein, the consumable component comprising: a surface that is optically viewable at an operative end of the torch; and one or more passive, mechanical markings disposed on the surface, the one or more passive, mechanical markings providing information relating to at least one of: an identity of the consumable component; an operational parameter associated with the consumable component; and a presence of the consumable component in a requisite location within the torch.
36. The consumable component of claim 35, wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable 
The consumable component of claim 21, wherein the surface is a rear end wall of the consumable component.
37. The consumable component of claim 35, wherein the one or more passive, mechanical markings further comprise information relating to a manufacturer of the consumable component.
23. The consumable component of claim 21, wherein the one or more passive, mechanical markings include a trademark identifying a manufacturer of the consumable component.


Claims 22 – 24, 26, 29, and 31 – 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21 – 23, 21, 21, 21, 22, 23, 21, 21, 22, and 23, respectively, of U.S. Patent No. 10,625,359. Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Claim 21 of U.S. Patent 10,625,359 discloses claim 22 of instant application 16/448,903, except for wherein the plasma torch is configured to determine that a consumable component installed therein is genuine. Additionally, claim 21 of U.S. Patent 10,625,359 discloses the consumable component comprising: a surface that is optically viewable at an operative end of the torch, but does not expressly disclose the consumable component comprising: a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch. 
However, the invention of claim 22 of instant application 16/448,903 is the consumable component, and not the plasma torch. Therefore, the limitation, “wherein the plasma torch configured to determine that a consumable component installed therein is genuine” is not a positively-recited structural element of the claimed invention. Additionally, the limitation “when the consumable component is installed in the operative end of the plasma torch” is a functional limitation drawn toward the intended use or manner of operating the claimed apparatus. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. 

Claim 21 of U.S. Patent 10,625,359 discloses claim 31 of instant application 16/448,903, except for wherein the plasma torch is configured to determine an operational parameter associated with a consumable component installed therein, and the language “when the consumable component is installed in the operative end of the plasma torch.”
However, the analysis described above with respect to claim 22 of instant application 16/448,903 applies to claim 31 of instant application 16/448,903. Therefore, claim 21 of U.S. Patent 10,625,359 discloses all of the positively-recited structure of the claimed invention (the consumable component) of claim 31 of instant application 16/448,903.

Claim 21 of U.S. Patent 10,625,359 discloses claim 35 of instant application 16/448,903, except for wherein the plasma torch is configured to determine that a consumable component installed therein is disposed in a requisite location, and the language “when the consumable component is installed in the operative end of the plasma torch.”
However, the analysis described above with respect to claim 22 of instant application 16/448,903 applies to claim 35 of instant application 16/448,903. Therefore, claim 21 of U.S. Patent 10,625,359 discloses all of the positively-recited structure of the claimed invention (the consumable component) of claim 35 of instant application 16/448,903.

Claim 22 of U.S. Patent 10,625,359 discloses claim 23 of instant application 16/448,903, except for the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch.
However, the consumable component of claim 22 of U.S. Patent 10,625,359 has exactly two rear end walls. While claim 22 of U.S. Patent 10,625,359 does not specify which rear wall comprises the claimed surface, it would be obvious to choose from either one of the rear end walls or the other of the rear end walls for the location of the claimed surface. Additionally, while claim 22 of U.S. Patent 
The analysis described above with respect to claim 23 of instant application 16/448,903 applies to claims 32 and 36 of instant application 16/448,903.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 22 – 24, 26, and 28 – 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites, “A consumable component that is removably coupleable to a plasma torch configured to determine that a consumable component installed therein is genuine ....” The second occurrence of the term “consumable component” is recited as “a consumable component.” Therefore, it is unclear whether this second recitation of “consumable component” is the same element as the initially-recited “consumable component,” or whether the second recitation of “consumable component” can be any consumable component. Claims 31 and 35 recite similar language and are rejected as being indefinite for the same reason. Specifically, claim 31 recites, “A consumable component that is removably coupleable to a plasma torch configured to determine an operational parameter associated with a consumable component installed therein,” and claim 35 recites, “A consumable component that is removably coupleable to a plasma torch configured to determine that a consumable component installed therein is disposed in a requisite location.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 24, 30, 31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffa et al. (US 2013/0264317).
Regarding claim 22, Hoffa discloses a consumable component (Figs. 1 and 2, “torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125))” [0060]) that is removably coupleable to a plasma torch (Figs. 1 and 2, plasma torch body 102; [0060]) configured to determine that a consumable component installed therein is genuine ([0004]-[0005]), the consumable component comprising: 
a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch (the consumable component comprises device 202; “[device] 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; note: the “body” is the body of the consumable component of torch tip 104; “[devices] 202, each assigned to a consumable of a thermal processing torch” [0063]; see also Fig. 2; a surface of the consumable component comprising device 202 is optically viewable with element 204 [0064]; element 204 is “a data reading device arranged in or on the torch” [0064]; see also Fig. 2); and

In addition to structural limitations, claim 22 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the plasma torch is “configured to determine that a consumable component installed therein is genuine.” It is noted that the claimed apparatus is the consumable component, and not the plasma torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114. 

Regarding claim 24, Hoffa discloses wherein the one or more passive, mechanical markings include a trademark identifying the manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]).

Regarding claim 30, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).

Regarding claim 31, a consumable component (Figs. 1 and 2, “torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125))” [0060]) that is removably coupleable to a plasma torch (Figs. 1 and 2, plasma torch body 102; [0060]) configured to determine an operational parameter associated with a consumable component installed therein (the consumable component comprises device 202; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]), the consumable component comprising: 
a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch (“[device] 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; note: the “body” is the body of the consumable component of torch tip 104; “[devices] 202, each assigned to a consumable of a thermal processing torch” [0063]; see also Fig. 2; a surface of the consumable component comprising device 202 is optically viewable with element 204 [0064]; element 204 is “a data reading device arranged in or on the torch” [0064]; see also Fig. 2); and
one or more passive, mechanical markings disposed on the surface (“device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings), the one or more passive, mechanical markings providing information relating to the operational parameter associated with the consumable component ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).
In addition to structural limitations, claim 31 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the 

Regarding claim 33, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to a manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 26, 29, 32, and 34 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffa et al. (US 2013/0264317) in view of Zhang et al. (US 2016/0165712).
Regarding claim 23, Hoffa does not expressly disclose wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. Rather, Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component (see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 described above, being positioned as shown.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 26, Hoffa does not expressly disclose wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown comprises information relating to a presence of the consumable component in a requisite location within the plasma torch, because the “raised feature is configured to activate the consumable sensor by pressing against the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch. Zhang states, “Upon activation of the consumable sensor 2104, the torch 2100 can provide a flow of current from the torch head 2102 to the cartridge 1000 to enable torch operations” [0160]. This indicates that the use of the raised feature / passive, mechanical marking allows for providing an indication that the consumable component is installed within the plasma torch, such that torch operations can subsequently be performed.

Regarding claim 29, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to an operational parameter associated with the consumable component ([0067]; “device 202 can also specify operating parameters (e.g., operation instructions or operating data)” [0067]).

Regarding claim 32, Hoffa does not expressly disclose wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. Rather, Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component (see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 described above, being positioned as shown.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). An example of the raised feature is shown in Fig. 22, as “raised portion 2002 of the crown 1006” [0162]. As shown in Fig. 22, raised portion 2002 of the consumable component (crown 1006) is on the rear end wall that is disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 34, Hoffa does not expressly disclose wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within the plasma torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown comprises information relating to a presence of the consumable component in a requisite location within the plasma torch, because the “raised feature is configured to activate the consumable sensor by pressing against the consumable sensor upon installation of the crown into the plasma arc torch, thereby permitting a flow of electrical current” [0049].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more passive, mechanical markings further comprise information relating to a presence of the consumable component in a requisite location within 

Regarding claim 35, Hoffa discloses a consumable component (Figs. 1 and 2, “torch tip 104 includes one or more consumables (e.g., replaceable consumable components (e.g., an electrode 105, a nozzle 110, a retaining cap 115, a swirl ring 120, and a shield 125))” [0060]) that is removably coupleable to a plasma torch (Figs. 1 and 2, plasma torch body 102; [0060]), the consumable component comprising: 
a surface that is optically viewable at an operative end of the plasma torch when the consumable component is installed in the operative end of the plasma torch (the consumable component comprises device 202; “[device] 202 is located on (e.g., coupled to) the body or located within (e.g., integrated within) the body” [0063]; note: the “body” is the body of the consumable component of torch tip 104; “[devices] 202, each assigned to a consumable of a thermal processing torch” [0063]; see also Fig. 2; a surface of the consumable component comprising device 202 is optically viewable with element 204 [0064]; element 204 is “a data reading device arranged in or on the torch” [0064]; see also Fig. 2); and 
one or more passive, mechanical markings disposed on the surface (“device 202 can be a ... bar code label” [0063]; a bar code label is a passive marking; that is, a bar code label does not transmit and is therefore not considered an active device; rather, a bar code label is a passive, non-transmitting device; a bar code label comprises symbols printed onto a material, which Applicant’s specification indicates is an example of ‘mechanical’ markings).
Hoffa does not expressly disclose wherein the one or more passive, mechanical markings provides information relating to a presence of the consumable component in a requisite location within the plasma torch.
Zhang is directed toward a consumable cartridge for a plasma arc torch ([Title], [0007]). Zhang discloses a consumable component (a crown, described in [0008]-[0011]) comprising a passive, mechanical marking (a “raised feature” [Abstract]). The raised feature of the crown provides information 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the one or more passive, mechanical markings provides information relating to a presence of the consumable component in a requisite location within the plasma torch. Zhang states, “Upon activation of the consumable sensor 2104, the torch 2100 can provide a flow of current from the torch head 2102 to the cartridge 1000 to enable torch operations” [0160]. This indicates that the use of the raised feature / passive, mechanical marking allows for providing an indication that the consumable component is installed within the plasma torch, such that torch operations can subsequently be performed.
In addition to structural limitations, claim 35 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: wherein the plasma torch is “configured to determine that a consumable component installed therein is disposed in a requisite location.” It is noted that the claimed apparatus is the consumable component, and not the plasma torch. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." MPEP § 2114. 

Regarding claim 36, Hoffa does not expressly disclose wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. Rather, Hoffa provides an example wherein the passive, mechanical markings are positioned in alternative locations on the consumable component (see Fig. 12 showing devices 1202a-1202g, which correspond to device 202 described above, being positioned as shown.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the surface is a rear end wall of the consumable component, the rear end wall being disposed at an opposite end of the consumable component from an end from which a plasma emanates during operation of the plasma torch. This allows a sensor at a particular location within the torch to recognize that a consumable component is installed in the torch, such that the torch is permitted to operate, as recognized by Zhang. Furthermore, as described above, Hoffa discloses one or more passive, mechanical markings on a consumable component that are sensed by a sensor. The claimed location of the one or more passive, mechanical markings is merely a rearrangement of the position of the one or more passive, mechanical markings. The courts have held that rearrangement of parts requires only ordinary skill in the art and hence is considered a routine expedient. MPEP § 2144.04-VI-C.

Regarding claim 37, Hoffa discloses wherein the one or more passive, mechanical markings further comprise information relating to a manufacturer of the consumable component (“device 202 is encoded with information pertaining to the consumable to which the signal device 202 is assigned. The encoded information can be generic or fixed information such as the consumable's name, trademark, manufacturer, serial number, and/or type” [0065]; [0074]).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffa in view of Sanders (US 2015/0319836).
Regarding claim 28, Hoffa does not expressly disclose wherein the consumable component is a unitary cartridge.
Sanders is directed toward a consumable cartridge for a plasma arc cutting system [Title]. Sanders discloses a consumable component that is a unitary cartridge (Fig. 1A, “unitary cartridge 200” [0048]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the consumable component is a unitary cartridge. The use of a unitary cartridge, as disclosed by Sanders, is “cost effective,” “improve[s] installation and ease of use by end users,” and “increase[s] system performance” [0005], as recognized by Sanders.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hoffa / Zhang in view of Hackett et al. (US 2002/0135283).
Regarding claim 38, Hoffa does not expressly disclose further comprising a keying feature that aligns the one or more passive, mechanical markings in a specific radial location when the consumable component is installed in the plasma torch.
Hackett is directed toward consumable components for a plasma arc torch [Abstract]. Hackett discloses a plasma arc torch comprising an “output structure / “working end”, wherein the output structure comprises contoured surfaces that mate with corresponding contoured surfaces on consumable components, such as electrodes, swirl rings, nozzles, and shields [Abstract].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include further comprising a keying feature that aligns the one or more passive, mechanical markings in a specific radial location when the consumable component is installed in the plasma torch. The inclusion of a keying feature, such as the contoured surface of the consumable components of Hackett, allows for “facilitating alignment of the consumable components with an axis of the output structure” [Abstract], as recognized by Hackett. It is noted that while Hackett does not expressly disclose a passive, mechanical marking, Hoffa discloses a passive, mechanical marking as .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matus (US 2005/0061784) is directed toward a method and apparatus for autodetection of consumables [Title] in a plasma torch [0002]. Hewett et al. (US 2005/0109738) is directed toward plasma arc torch parts comprising “a color indicia formed on the part with a different color identifying the particular value of the operating parameter at which the part is adapted to operate” [Abstract].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761                

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761